 


114 HR 5436 IH: Protecting America’s Health Measures Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5436 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 to require any trade agreement to which the United States is a party to stipulate the ability of the United States to deny the benefits of any dispute settlement claim that challenges any measure relating to human health that is adopted, maintained, or enforced by the United States in its territory, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting America’s Health Measures Act. 2.Trade negotiating objectives regarding human healthSection 102(b)(4) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (Public Law 114–26; 19 U.S.C. 4201(b)(4)) is amended— 
 (1)by redesignating subparagraphs (G) and (H) as subparagraphs (H) and (I), respectively; and (2)by inserting after subparagraph (F) the following: 
 
(G) 
(i)recognizing the right of the United States to elect to deny the benefits of any dispute settlement claim that is made under the provisions of any trade agreement to which the United States is a party and that challenges any law or other measure relating to human health that is adopted, maintained, or enforced by the United States; and (ii)providing in each such trade agreement that, if the United States elects to deny a claim relating to a law or other measure that the United States considers appropriate to ensure that investment activity in its territory is undertaken in a manner sensitive to the human health objectives of the United States, then that claim shall be dismissible in any arbitration proceeding;. 
 
